Order, Supreme Court, New York County (Joan A. Madden, J.), entered March 22, 2004, which, inter alia, granted plaintiffs motion to dismiss defendant-appellant’s counterclaims for defamation, unanimously affirmed, with costs.
The motion was correctly granted upon findings that the allegedly defamatory statements made by plaintiff and her attorney to the media were substantially accurate in describing the allegations of the instant complaint (Civil Rights Law § 74; see Holy Spirit Assn. for Unification of World Christianity v New York Times Co., 49 NY2d 63, 67 [1979]; Misek-Falkoff v American Lawyer Media, 300 AD2d 215, 216 [2002], lv denied 100 NY2d 508 [2003], cert denied 541 US 939 [2004]), and that defendant’s allegations fail to show that *141plaintiff instituted the action solely to avoid liability for defamation (see Coyle v 203 W 102nd, St. Apt. Corp., 293 AD2d 377 [2002]). It does not avail defendant to argue that plaintiff will be ultimately precluded from proving such of the complaint’s allegations as are based on documents that were obtained in violation of her social worker privilege under CPLR 4508. Any such preclusion would “not render the charges in the complaint nonexistent as a record in a judicial proceeding” (Phillips v Murchison, 252 F Supp 513, 522 [SD NY 1966], revd in part on other grounds 383 F2d 370 [2d Cir 1967], cert denied 390 US 958 [1968]). Concur—Buckley, P.J., Nardelli, Saxe, Sullivan and Gonzalez, JJ.